Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 02/24/2022 is acknowledged. Claims 2-8, 11, 14-18 have been canceled and claims 20-43 have been added. Claims 1, 9, 10, 12, 13, and 19 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 02/24/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 9-13, and 17-19 over Guimberteau et al. (WO 2019/101961 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 12, 13, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guimberteau et al. (WO 2019/101961 A1) in view of Dupuy et al. (Pharmacokinetics assessment of moxidectin long-acting formulation in cattle, https://www.sciencedirect.com/science/article/pii/S0304401707002397).
Guimberteau et al. teach a topical composition (formulation 1) comprising 3% w/v of moxidectin, 0.05% w/v of BHT, 16% w/v of propylene carbonate, 80.95% w/v of benzyl alcohol (abstract and example 1). Given the density of benzyl alcohol being 1.04 g/mL, and the density of moxidectin and propylene carbonate being 1.2 g/mL, the density of the final composition is about 1.07 g/mL ((1.2*0.16 + 1.04*0.8095 + 1.2*0.03=1.066) and the weight percentage of moxidectin, benzyl alcohol, and propylene carbonate are calculated to be 2.804%, 75.654%, and 14.953%, respectively.
Guimberteau et al. teach the composition being intended for ≥ 3 months and the plasma concentration in the animal dosed at 2.5 mg/kg of moxidectin is >0.025 ng/mL for a period of at least 3 months (page 7, line 16-27 and page 15, line 12 through page 16, line 2, especially page 15, line 28-31).
Guimberteau et al. do not specify the exact same [moxidectin] in the formulation.
This deficiency is cured by the rationale the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. The claimed range of [moxidectin] is 5.0-20.0% by weight and the range of [moxidectin] taught in the prior art is 2.804% by weight for treating parasite infection topically which is the same as the claimed [moxidectin] in the claimed composition. i.e., same property. Furthermore, 1-20% by weight of moxidectin and “about 5% by weight” (encompasses 2.5%) of moxidectin is suitable according to the instant specification in table VIII and paragraph 15, respectively. Thus. the criticality of the claimed 5-20% by weight of moxidectin over 2.804% by weight of moxidectin is not established. Please refer to MPEP 2144.05.II.A.

Guimberteau et al. do not specify the exact same plasma [moxidectin].
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of plasma [moxidectin] is ≥5 ng/mL for ≥2 months and ≥ about 2-10 ng/mL for ≥ about 90 days and the range of plasma [moxidectin] taught in the prior art is ≥0.025 ng/mL for ≥3 months and therefor, includes the claimed range. 
Or alternatively, this deficiency is cured by Dupuy et al. who teach 1.9 ± 0.26 (1.64-2.16) ng/mL plasma [moxidectin] (at 120 days) being effective for treating parasites (abstract, the 3rd paragraph under “results” and 2nd paragraph under “discussion”). It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Guimberteau et al. and Dupuy et al. to specify 1.64-2.16 ng/mL plasma [moxidectin] for ≥3 months, a narrower ranges of >0.025 ng/mL for a period of ≥3 months for the composition taught by Guimberteau et al. 1.64-2.16 ng/mL plasma [moxidectin] being effective for treating parasites was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Furthermore, ≥ about 1.0 ng/mL of plasma [moxidectin] (encompasses 0.5 ng/mL) is effective according to the instant specification paragraph 75. Thus. the criticality of the claimed ≥5 ng/mL for ≥2 months plasma [moxidectin] over 1.64-2.16 ng/mL plasma [moxidectin] for ≥3 months plasma [moxidectin] is not established. 
Please refer to MPEP 2144.05.II.A.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 02/24/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612